Exhibit 10.4.2

ATTACHMENT TO

THE ADOPTION AGREEMENT FOR

 

C&F FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR EXECUTIVES

(As Restated Effective January 1, 2018)

 

 

Pursuant to authorization of the Board of Directors of C&F Financial
Corporation, the following additions are made to the Adoption Agreement for the
C&F Financial Corporation Deferred Compensation Plan for Executives, (formerly
known as the VBA Executive’s Deferred Compensation Plan for C&F Financial
Corporation, as restated effective January 1, 2018 in the form of the Virginia
Bankers Association Model Non‑Qualified Deferred Compensation Plan for
Executives and as amended from time to time (the “Plan”):

 

1.  Types of Employer Contributions.  The Employer may make Employer Matching
Contributions and three types of Employer Non‑Elective Contributions –
(1) “Excess Profit Sharing” Employer Non‑Elective Contributions, (2) “Excess
Cash Balance” Employer Non‑Elective Contributions (effective for Plan Years
beginning on or after January 1, 2009) and (3) “SERP” Employer Non‑Elective
Contributions.

 

2.  Designation as a Participant Eligible for Employer
Contributions.  Eligibility of an Employee for participation in any or all of
the Employer Contributions requires designation by the Board (or a committee
thereof).

 

(a)Participants who may be entitled to an Employer Matching Contribution are
sometimes referred to as Matching Participants for this purpose.

 

(b)Participants who may be entitled to an “Excess Profit Sharing” Employer
Non‑Elective Contribution are sometimes referred to as Excess Profit Sharing
Participants for this purpose.

 

(c)Participants who may be entitled to an “Excess Cash Balance” Employer
Non‑Elective Contribution are sometimes referred to as Excess Cash Balance
Participants for this purpose.

 

(d)Participants who may be entitled to a SERP Employer Non‑Elective Contribution
are sometimes referred to as SERP Participants for this purpose. 

 

3.  Employer Matching Contributions.  Unless otherwise provided by the Board,
each Employer shall make an Employer Matching Contribution for each Plan Year in
an amount, subject to the limitations provided in the Plan, equal to the
following percentage(s) of each Matching Participant's Deferral Contributions of
Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement for such
Plan Year:  100% of his Compensation as defined in Option 4(a)(2)(C) of the
Adoption Agreement contributed to the this Plan and the 401(k) Plan (up to a
maximum of 5% of such Compensation), provided however that the actual Employer
Matching Contribution for a Plan Year for any Matching Participant shall not
exceed the excess of (a) 5% of the Matching Participant's Compensation as
defined in Option 4(a)(2)(C) of the Adoption Agreement for such Plan Year over
(b) the maximum matching contribution that could be made for the Matching
Participant under the 401(k) Plan assuming he contributes the maximum permitted
amount to the 401(k) Plan (taking into account all 401(k) Plan limits on
contributions and covered compensation thereunder).

 

Notwithstanding the introductory language to Options 8(a) and 8(b) of the
Adoption Agreement and paragraphs 91.(a)(i) and 9.2(a) of the Virginia Bankers
Association Model Non-Qualified Deferred Compensation Plan for Executives, the
Employer Matching Account of a Matching Participant shall be paid



--------------------------------------------------------------------------------

 



at the same time and in the same form as the Employee Deferral for a Plan Year;
provided; however, if no Participant election has been made with respect to such
Accounts for a Plan Year, the default time and form of payment shall be a lump
sum payment, made six months and one day following Separation from Service for
reasons other than death.

 

For purposes hereof, the “401(k) Plan” means the Virginia Bankers Association
Defined Contribution Plan for Citizens and Farmers Bank as amended from time to
time (or any successor thereto).

 

4.  Excess Profit Sharing Employer Non‑Elective Contributions.  Unless otherwise
provided by the Board, an “Excess Profit Sharing” Employer Non‑Elective
Contribution shall be made on behalf of an Excess Profit Sharing Participant who
has Excess Compensation and who meets the accrual requirements to receive an
allocation of the profit sharing contribution under the 401(k) Plan (as defined
above) in an amount equal to the product obtained by multiplying (a) the 401(k)
Plan profit sharing contribution rate (i.e., the actual profit sharing
contribution to the 401(k) Plan expressed as a percentage of the covered
compensation of 401(k) Plan participants entitled to a share of the profit
sharing contribution) by (b) the Excess Profit Sharing Participant’s Excess
Compensation.

 

For purposes hereof, the following terms have the following meanings:

 

(a)“Compensation Limit” has the same meaning assigned to it in the 401(k) Plan. 

 

(b)“Excess Compensation” means Base Salary and Bonus in excess of the
Compensation Limit (as defined in the 401(k) Plan and as applicable to the Plan
Year in question).

 

5.  Excess Cash Balance Employer Non‑Elective Contributions.  Effective as of
and from January 1, 2009, unless otherwise provided by the Board, an “Excess
Cash Balance” Employer Non‑Elective Contribution shall be made for each Plan
Year in which ends the plan year of the Cash Balance Plan (as defined below) on
behalf of an Excess Cash Balance Participant who has Excess Compensation for
such plan year and who meets the accrual requirements to receive Pay Credits (as
defined in the Cash Balance Plan) under the Cash Balance Plan for such plan year
in an amount equal to the product obtained by multiplying (a) the Excess Cash
Balance Participant’s “Pay Credit” percentage under the Cash Balance Plan for
such plan year by (b) the Excess Cash Balance Participant’s Excess Compensation
for such plan year.

 

For purposes hereof, the following terms have the following meanings:

 

(a)“Compensation Limit” has the same meaning assigned to it in the Cash Balance
Plan. 

 

(b)“Excess Compensation” means the Excess Cash Balance Participant’s
Compensation (as defined in the Cash Balance Plan) in excess of the Compensation
Limit (as defined in the Cash Balance Plan and as applicable to the plan year in
question).

 

For purposes hereof, the “Cash Balance Plan” means the Virginia Bankers
Association Defined Benefit Plan for Citizens and Farmers Bank as amended from
time to time (or any successor thereto).

 

The Company has participated in the Troubled Asset Relief Program Capital
Purchase Program (“CPP”) created by the U.S. Department of the Treasury (the
“Treasury Department”) pursuant to authority granted under the Emergency
Economic Stabilization Act of 2008, as amended (the “EESA”); and the Company is
required to comply with the requirements of Section 111(b) of the EESA, as
amended from time to time, and the CPP with respect to the compensation,
including certain  bonus accrual and payment prohibitions and limitations, of
certain current and future employees of the Company (as determined for purposes
of the EESA and the guidance and regulations issued by the Treasury Department
with respect to the CPP (the “CPP Requirements”)), in accordance with the CPP
Requirements.  Notwithstanding anything

2

 

--------------------------------------------------------------------------------

 



to the contrary in the foregoing, no “Excess Cash Balance” Employer Non‑Elective
Contribution shall be made for any portion of a plan year under the Cash Balance
Plan for which an Excess Cash Balance Participant is subject to the bonus
non‑accrual CPP Requirement.  Where this limitation applies for part but not all
of a plan year, Excess Compensation shall be assumed to be earned pro rata over
the plan year with the result that an “Excess Cash Balance” Employer
Non‑Elective Contribution may be accrued for the portion of the plan year for
which the bonus non‑accrual CPP Requirement is inapplicable.

 

6.  SERP Employer Non‑Elective Contributions.  Effective as of and from
January 1, 2000, unless otherwise provided by the Board, a “SERP” Employer
Non‑Elective Contribution shall be made on behalf of a Participant who is a SERP
Participant in such amount, if any, as determined in writing by the Board at or
prior to the time the contribution is made.

 

7.  Employer Non‑Elective Deferral Account and Subaccounts Thereof.  The
Employer Non‑Elective Deferral Account shall be subdivided into three
subaccounts:

 

(a)The Employer Deferral Account Profit Sharing subaccount to which shall be
allocated Excess Profit Sharing Employer Non‑Elective Contributions.

 

(b)The Employer Deferral Account Cash Balance subaccount to which shall be
allocated Excess Cash Balance Employer Non‑Elective Contributions.

 

(c)The Employer Deferral Account SERP subaccount to which shall be allocated
SERP Employer Non‑Elective Contributions. 

 

8.  Vesting in and Payment of Employer Deferral Account Profit Sharing
Subaccount. 

 

(a)The Employer Deferral Account Profit Sharing subaccount of an Excess Profit
Sharing Participant shall be vested in accordance with the selection in Option
6(A)(1)(A) of the Adoption Agreement. 

 

(b)Notwithstanding the introductory language to Options 8(a) and 8(b) of the
Adoption Agreement and paragraphs 91.(a)(i) and 9.2(a) of the Virginia Bankers
Association Model Non-Qualified Deferred Compensation Plan for Executives, the
Employer Deferral Account Profit Sharing subaccount of an Excess Profit Sharing
Participant shall be paid at the same time and in the same form as the Employee
Deferral for a Plan Year; provided; however, if no Participant election has been
made with respect to such Accounts for a Plan Year, the default time and form of
payment shall be a lump sum payment, made six months and one day following
Separation from Service for reasons other than death. 

 

9.  Vesting in and Payment of Employer Deferral Account Cash Balance
Subaccount. 

 

(a)The Employer Deferral Account Cash Balance subaccount of an Excess Cash
Balance Participant shall be fully vested if, when and to the extent his accrued
benefit under the Cash Balance Plan (as defined above) is vested. 

 

(b)The Employer Deferral Account Cash Balance subaccount of an Excess Cash
Balance Participant shall be paid at the same time and in the same form as his
Employer Deferral Account Profit Sharing subaccount.  Notwithstanding anything
to the contrary in the foregoing, no Employer Deferral Account Cash Balance
subaccount balance shall be paid to an Excess Cash Balance Participant where and
to the extent the bonus non‑payment CPP requirement is applicable to Employer
Deferral Account Cash Balance subaccount balance.

 



3

 

--------------------------------------------------------------------------------

 



10.  Vesting in and Payment of Employer Deferral Account SERP Subaccount. 

 

(a)Except as otherwise provided in item 10(b) of this Attachment to the Adoption
Agreement for the Plan, the Employer Deferral Account SERP subaccount of a SERP
Participant shall be fully vested upon the first to occur of the following while
he is an Employee: 

 

(i)His death.

(ii)His total disability (based on the standard applicable under the Employer’s
long term disability program or, if none or if he is not a participant in that
program, based on his entitlement to Social Security disability).

(iii)His retirement at or after age 65.

(iv)His early retirement with consent of the Board expressly providing for such
vesting.

(v)A Change in Control.

 

(b)If other vesting provisions are provided by the Board or the Compensation
Committee of the Board with respect to the Employer Deferral Account SERP
subaccount of any SERP Participant no later than the date the first contribution
by the Employer to the Participant’s Employer Deferral Account SERP subaccount
is made (or at any time thereafter if such other vesting provision make vesting
more favorable to the SERP Participant), vesting in the SERP Participant’s
Employer Deferral Account SERP subaccount shall be determined as so provided by
the Board or its Compensation Committee. 

 

(c)Unless otherwise provided by the Board or the Compensation Committee of the
Board with respect to the Employer Deferral Account SERP subaccount of any SERP
Participant no later than the date the first contribution by the Employer to the
Participant’s Employer Deferral Account SERP subaccount is made (or
alternatively on a year by year basis before the beginning of the year in
question), a SERP Participant’s Employer Deferral Account SERP subaccount shall
be paid at the time and in the form as the SERP Participant’s Employer Deferral
Account Profit Sharing subaccount.  Any such special payment provisions shall be
in writing and shall provide for payment at a time and in a form permitted under
the Plan.

 

 

IN WITNESS WHEREOF, C&F Financial Corporation, as the Plan Sponsor, has caused
its name to be signed to this amended Attachment by its duly authorized officer
as of the date noted below.

 

 

 

Dated:__________________________

C&F Financial Corporation, Plan Sponsor



 

By:________________________________



 

Its________________________________

 

 

4

 

--------------------------------------------------------------------------------